Per Curiam:

Counsel for plaintiffs in error have forcibly presented a motion for rehearing in this case. We reiterate what was stated in our former opinion, and are satisfied that the law is correctly declared therein. But, further, in this action the chattel mortgage under which plaintiffs in error claim possession cannot be reformed, as George and Harry Davis are not parties in the court below. We cannot say that “Davis & Sons” are bound by a chattel mortgage which they did not sign, even if executed by mistake, unless they are parties to the record, with opportunity to contest.
Johnston, J., having been of counsel, took no part in the decision.